Citation Nr: 1442592	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  08-19 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

1.  Entitlement to an effective date prior to June 25, 2007, for the award of a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities (TDIU).

2.  Entitlement to a disability rating in excess of 50 percent for major depressive disorder (MDD).  

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The appellant had four months, twenty-one days of active service from December 1972 to January 1974, with 252 days of time lost.  He was absent without leave (AWOL) from March 5, 1973, to March 11, 1973, and from April 16, 1973, to December 21, 1973. 

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The RO denied the claim for tinnitus in a September 2011 rating decision based on a claim received in July 2008.  The Veteran perfected an appeal with this decision.  Following a February 2012 Board decision that granted service connection for MDD, the RO issued a rating decision awarding a 50 percent rating for that disability, as well as a February 2013 rating decision continuing the rating.  The Veteran perfected an appeal, seeking a rating in excess of 50 percent.  Finally, the Veteran appeals February 2013 and September 2013 rating decisions as to the effective date of the award of TDIU, seeking an effective date prior to June 25, 2007, for TDIU.  

Parenthetically, the Board notes that it issued a Decision on the merits of the appellant's claim involving TDIU in November 2008.  The appellant was notified of that action and he then appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court. (In the meantime, the appellant also filed his claim for entitlement to service connection for a psychiatric disorder.  This issue was developed and prosecuted while the Court reviewed the Board's November 2008 action.)  After reviewing the Board's action, the Court vacated the Board's decision with respect to entitlement to a TDIU.  This occurred through the issuance of a May 2011 Memorandum Decision. 

While the above was occurring at the Court, the Board, in a Decision/Remand of April 2011, concluded that the appellant had submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for PTSD and remanded the matter.  

In a February 2012 decision, the Board noted that the claim for PTSD was merged into that one action.  The Board explained this action by noting that the Court has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  It characterized the issue before it as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and a MDD.  In granting service connection in that decision for the diagnosed MDD, it noted that it was resolving the service connection issue as to an acquired psychiatric disorder.  Thus, although the Board notes that the RO has continued to deny the claim of service connection for PTSD, and that it issued a supplemental statement of the case in February 2013 on that issue, there is no longer any case or controversy as to that issue in light of the Board's decision.  

The issues of the disability rating for MDD as well as an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's tinnitus began during active service. 



CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that he was exposed to acoustic trauma during his service, resulting in tinnitus disability.  He asserts that he has ringing in the ears that has been present since his exposure to acoustic trauma in service.  Service treatment records do not show complaints of or treatment for tinnitus.  Following a review of the Veteran's service personnel records, and his description of his duties as a Special Services Specialist, the Board, liked the RO, resolves reasonable doubt in his favor and concedes that he was exposed to acoustic trauma in service.  

The evidence of record also documents that the Veteran has current tinnitus inasmuch as the Veteran has credibly stated that he currently has ringing in his ears and he has generally reported in VA treatment since 2005 that this manifestation has been present since his acoustic trauma in service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that the veteran testified that he experienced ringing in his ears in service and that he experienced such ringing ever since service, and finding that the veteran was competent to so testify because ringing in the ears was capable of lay observation).  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In the present case, the Veteran's statements are both competent and credible as to current disability and etiology.  They have remained consistent throughout the appeal.

A report of VA examination dated in October 2012 reflects the examiner's opinion that the Veteran's tinnitus is more likely due to his nonservice-connected hearing loss than his acoustic trauma in service.  

Following a review of the medical and lay evidence of record, and considering Jandreau and Buchanan, supra, the Board finds that the evidence on this matter is in equipoise as to whether the Veteran's current tinnitus began in active service.  

Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


ORDER

Service connection for tinnitus is granted.


REMAND

Additional development is warranted prior to Board review of the remaining issues.  As to the evaluation for MDD, the Veteran, through his attorney has indicated that he has symptoms that are worse than indicated in the most recent VA examination.  Moreover, it appears that there may be relevant ongoing VA treatment records that have not been associated with the claims folder.  Accordingly, the Board finds that the additional treatment records should be associated with the claims folder.  Therefore, a remand is warranted.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).  

Thereafter, a contemporaneous VA medical examination should be scheduled to ascertain the current manifestations of his service-connected psychiatric disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As to the claim for an earlier effective date for TDIU, the Board notes that the Veteran's attorney urges that an effective date of April 2005 be assigned based upon a communication by the Veteran with the RO that he was claiming TDIU in April 2006.  She has asserted entitlement to TDIU prior to June 2007 based upon 38 C.F.R. § 4.16(b) (2013), contending that the evidence showed that his migraine headaches were prevented him from working since April 2005.  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court noted that the Board cannot consider entitlement to TDIU under 38 C.F.R. § 4.16(b) in the first instance, but must first remand the claim for referral to VA's Director of Compensation and Pension if such consideration is warranted.  

The Board does not have jurisdiction to authorize an extra-schedular rating in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996); Cf. 66 Fed. Reg. 49, 886 (Oct. 1, 2001) (final rule proposal to authorize the Board to assign an extraschedular rating).  It may, however, determine that a particular case warrants referral to the Director of Compensation and Pension (C&P) for extra-schedular consideration under 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16 (b).  This case does.  Under the circumstances, the Board will remand the claim for such referral.  

Accordingly, the case is REMANDED for the following action:

1.  Request and obtain updated VA treatment records dated through the present time from all VA medical facilities utilized by the Veteran.  

2.  Then, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected MDD.  The Veteran's claims file should be made available to the examiner for review. 

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  

3.  Refer the Veteran's request for an earlier effective date for TDIU to the Director of Compensation and Pension (C&P) for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

4.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


